DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lallier et al. (Uncertainty assessment in the stratigraphic well correlation of a carbonate ramp: Method and application to the Beausset Basin, SE France, Comptes Rendus Geoscience, Vol. 348, Issue 7, pp. 1-11, September 2016), hereinafter "Lallier", in view of Zhou et al. (Implementation of multivariate clustering methods for characterizing discontinuities data from scanlines and oriented boreholes, Computers & Geosciences, Vol. 28, Issue 7, pp. 827-839, August 2002), hereinafter "Zhou".

Regarding Claim 1, Lallier teaches a method comprising: 
receiving a plurality of logs with chronostratigraphic marker (Lalllier page 500, col. 2, section 2.1, two wells W1 and W2 with respectively n and m stratigraphic markers; also see page 503, col. 2, section 3.1, eight facies have been distinguished according to the depositional depth range, bioclastic content and deposition style (see Table C.1 Appendix C)); 
extracting a plurality of signatures from the plurality of logs using the chronostratigraphic markers (Lallier page 500, col. 2, This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively; also see page 503, col. 2, section 3.1, eight facies have been distinguished according to the depositional depth range, bioclastic content and deposition style (see Table C.1 Appendix C)); and
(Lallier page 500, col. 2, DTW (Dynamic Time Warping) represents the stratigraphic correlation between these two wells as a path in a 2D cost table D of size                         
                            n
                            ×
                            m
                        
                    ; also see page 500 col. 2, section 1, The proposed method (Section 2) generates several possible correlations of stratigraphic sequences according to sedimentological rules that account for the spacing between wells.);
Lallier is not relied upon to teach a distance matrix, generating a set of clusters using the distance matrix, and presenting the set of clusters with an image.
Zhou teaches a distance matrix (Zhou page 829 If there are n discontinuities, an n-by-n matrix of Euclidean norm is created, where the element in the ith row and jth column represents the distance between individuals i and j induced by the Eq. (2).); 
generating a set of clusters using the distance matrix (Zhou page 829 For the nearest neighbor (clustering) method (also called single linkage method), the similarity of the discontinuities is evaluated by distance-type measure. Next a matrix of Euclidean norms can be constructed; whose elements are inter-individual and inter-group distances. Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals.); and 
presenting the set of clusters with an image (Zhou page 829, The following example (Fig. 2) summarizes the various stages at which merging are made; also see Figs. 15 and 16).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lallier in view of Zhou to include a distance matrix, generate a set of clusters using the distance matrix, and present the set of clusters with an image, because distance is a type of stratigraphic correlation (Zhou page 828, section 2.1, (2)) that Lallier necessarily accounts for (Lallier page 500, col. 2, section 1, in this paper, we consider well data that correspond to sequence stratigraphic intervals identified from depositional facies. The proposed method (Section 2) generates several possible correlations of stratigraphic sequences according to sedimentological rules that account for the spacing between wells.), “in some situations the clustering analysis can give valuable insights by partitioning into subsets” and “multivariate clustering implemented in CYL is an effective and efficient method for characterizing rock discontinues”, respectively (Zhou page 837).

Regarding Claim 2, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 1, further comprising: identifying two chronostratigraphic markers in a log of the plurality of logs (Lalllier page 500, col. 2, section 2.1, two wells W1 and W2 with respectively n and m stratigraphic markers).

Regarding Claim 3, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 2, further comprising: extracting a signature of the plurality of signatures from a portion of the log that is between the two chronostratigraphic markers (Lallier page 500, col. 2, This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively).

Regarding Claim 4, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 1, further comprising: generating the distance matrix by: 
calculating a dynamic time warping distance between each pair of signatures of the plurality of signatures to form a plurality of dynamic time warping distances (Lallier page 500, col. 2, DTW (Dynamic Time Warping) represents the stratigraphic correlation between these two wells as a path in a 2D cost table D of size                         
                            n
                            ×
                            m
                        
                    ); and 
(Lallier page 500, col. 2, (Fig. 1A and B). This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively.).

Regarding Claim 5, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 1, further comprising: 
identifying the set of clusters by: 
generating a cluster for each signature of the plurality of signatures to form the set of clusters (Zhou page 829, col. 1, For the nearest neighbor (clustering) method (also called single linkage method), the similarity of the discontinuities is evaluated by distance-type measure. Next a matrix of Euclidean norms can be constructed; whose elements are inter-individual and inter-group distances.); and 
determining a pair of clusters with a least distance from the set of clusters (Zhou page 829, col. 1, At the first stage of the merging process, the two individual objects (for example ith and jth discontinuities) with the smallest entry are joined to form a cluster since they are the closest.).

Regarding Claim 6, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 5, wherein identifying the set of clusters further comprises: 
generating a combined cluster for the pair of clusters and updating the set of clusters with the combined cluster (Zhou page 829, col. 2, Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals.).

Regarding Claim 7, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 6, wherein identifying the set of clusters further comprises: 
repeating the determining a pair of clusters and generating a combined cluster until a cluster of the set of clusters includes each of the signatures (Zhou page 829, col. 2, Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals. Also, the merging is concluded when the appropriate number of clusters is reached.).

Regarding Claim 8, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 1, further comprising: 
presenting the set of clusters by: 
filtering the set of clusters with a distance threshold to select clusters with maximum distances that are less than the distance threshold and form a set of filtered clusters (Zhou page 832, col. 2. After determining the closest cluster, the Euclidean norm must be tested against a distance threshold that is selected by the user. If the Euclidean norm is less than the threshold, then the current discontinuity joins the closest cluster. Otherwise, a new cluster is allocated for the current discontinuity.).

Regarding Claim 9, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 8, wherein presenting the set of clusters further comprises: 
(Zhou 834, col 2. Discontinuities are grouped within a set as identified by the multivariate cluster analysis, and each set number is designated by color and or and identifying number or symbol.).

Regarding Claim 10, the combination of Lallier in view of Zhou (as stated above) further teaches the method of claim 9, wherein presenting the set of clusters further comprises: presenting the signatures using the coding schemes of the set of filtered clusters (Zhou 834, col 2. Discontinuities are grouped within a set as identified by the multivariate cluster analysis, and each set number is designated by color and or and identifying number or symbol.).

Regarding Claim 11, Lallier teaches a system comprising: 
receiving a plurality of logs with chronostratigraphic markers (Lalllier page 500, col. 2, section 2.1, two wells W1 and W2 with respectively n and m stratigraphic markers); 
extracting a plurality of signatures from the plurality of logs using the chronostratigraphic markers (Lallier page 500, col. 2, This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively; also see page 503, col. 2, section 3.1, eight facies have been distinguished according to the depositional depth range, bioclastic content and deposition style (see Table C.1 Appendix C)); and
generating a matrix from the plurality of signatures using dynamic time warping (Lallier page 500, col. 2, DTW (Dynamic Time Warping) represents the stratigraphic correlation between these two wells as a path in a 2D cost table D of size                         
                            n
                            ×
                            m
                        
                    ; also see page 503, col. 2, section 3.1, eight facies have been distinguished according to the depositional depth range, bioclastic content and deposition style (see Table C.1 Appendix C));
Lallier is not relied upon to teach a memory coupled to a processor; 

a distance matrix;
generating a set of clusters using the distance matrix; and 
presenting the set of clusters with an image.
Zhou teaches a distance matrix (Zhou page 829 If there are n discontinuities, an n-by-n matrix of Euclidean norm is created, where the element in the ith row and jth column represents the distance between individuals i and j induced by the Eq. (2).);
generating a set of clusters using the distance matrix (Zhou page 829 For the nearest neighbor (clustering) method (also called single linkage method), the similarity of the discontinuities is evaluated by distance-type measure. Next a matrix of Euclidean norms can be constructed; whose elements are inter-individual and inter-group distances. Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals.); and 
presenting the set of clusters with an image (Zhou page 829, The following example (Fig. 2) summarizes the various stages at which merging are made; also see Figs. 15 and 16).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lallier in view of Zhou to include a distance matrix, generate a set of clusters using the distance matrix, and present the set of clusters with an image, because distance is a type of stratigraphic correlation (Zhou page 828, section 2.1, (2)) that Lallier necessarily accounts for (Lallier page 500, col. 2, section 1, in this paper, we consider well data that correspond to sequence stratigraphic intervals identified from depositional facies. The proposed method (Section 2) generates several possible correlations of stratigraphic sequences according to sedimentological rules that account for the spacing between wells.), “in some situations the clustering analysis can give valuable (Zhou page 837).
The combination of Lallier in view of Zhou (as stated above) does not explicitly teach a memory coupled to a processor and an analyzer service that executes on the processor, uses the memory. However, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to recognize that both a memory and processor are inherently necessary to perform the method taught by Lallier in view of Zhou (Zhou page 829, col. 1, The method makes use of both statistical analysis and three-dimensional visualization tools, in an integrated and automated package of computer algorithms.).

Regarding Claim 12, the combination of Lallier in view of Zhou (as stated above) further teaches system of claim 11, wherein the analyzer service is further configured for: identifying two chronostratigraphic markers in a log of the plurality of logs (Lalllier page 500, col. 2, section 2.1, two wells W1 and W2 with respectively n and m stratigraphic markers).

Regarding Claim 13, the combination of Lallier in view of Zhou (as stated above) further teaches the system of claim 12, wherein the analyzer service is further configured for: extracting a signature of the plurality of signatures from a portion of the log that is between the two chronostratigraphic markers (Lallier page 500, col. 2, This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively).

Regarding Claim 14, the combination of Lallier in view of Zhou (as stated above) further teaches the system of claim 11, wherein the analyzer service is further configured for: generating the distance matrix by: 
(Lallier page 500, col. 2, DTW (Dynamic Time Warping) represents the stratigraphic correlation between these two wells as a path in a 2D cost table D of size                         
                            n
                            ×
                            m
                        
                    ); and 
updating the elements of the distance matrix to include the plurality of dynamic time warping distances (Lallier page 500, col. 2, (Fig. 1A and B). This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively.).

Regarding Claim 15, the combination of Lallier in view of Zhou (as stated above) further teaches the system of claim 11, wherein the analyzer service is further configured for: 
identifying the set of clusters by: 
generating a cluster for each signature of the plurality of signatures to form the set of clusters (Zhou page 829, col. 1, For the nearest neighbor (clustering) method (also called single linkage method), the similarity of the discontinuities is evaluated by distance-type measure. Next a matrix of Euclidean norms can be constructed; whose elements are inter-individual and inter-group distances.); and 
determining a pair of clusters with a least distance from the set of clusters (Zhou page 829, col. 1, At the first stage of the merging process, the two individual objects (for example ith and jth discontinuities) with the smallest entry are joined to form a cluster since they are the closest.).

Regarding Claim 16, the combination of Lallier in view of Zhou (as stated above) further teaches the system of claim 15, wherein identifying the set of clusters further comprises:
(Zhou page 829, col. 2, Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals.).

Regarding Claim 17, the combination of Lallier in view of Zhou (as stated above) further teaches the system of claim 16, wherein identifying the set of clusters further comprises:
repeating the determining a pair of clusters and generating a combined cluster until a cluster of the set of clusters includes each of the signatures (Zhou page 829, col. 2, Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals. Also, the merging is concluded when the appropriate number of clusters is reached.).

Regarding Claim 18, the combination of Lallier in view of Zhou (as stated above) further teaches the system of claim 11, wherein the analyzer service is further configured for:
presenting the set of clusters by: 
filtering the set of clusters with a distance threshold to select clusters with maximum distances that are less than the distance threshold and form a set of filtered clusters (Zhou page 832, col. 2. After determining the closest cluster, the Euclidean norm must be tested against a distance threshold that is selected by the user. If the Euclidean norm is less than the threshold, then the current discontinuity joins the closest cluster. Otherwise, a new cluster is allocated for the current discontinuity.).

Regarding Claim 19, the combination of Lallier in view of Zhou (as stated above) further teaches the system of claim 18, wherein presenting the set of clusters further comprises:
assigning a coding scheme to each filtered cluster of the set of filtered clusters (Zhou 834, col 2. Discontinuities are grouped within a set as identified by the multivariate cluster analysis, and each set number is designated by color and or and identifying number or symbol.).

Regarding Claim 20, Lallier teaches receiving a plurality of logs with chronostratigraphic markers (Lalllier page 500, col. 2, section 2.1, two wells W1 and W2 with respectively n and m stratigraphic markers; also see Appendix C for Chronostratigraphic and facies information); 
extracting a plurality of signatures from the plurality of logs using the chronostratigraphic markers (Lallier page 500, col. 2, This table is built up with a series of points and transitions corresponding to the correlation of markers and intervals, respectively; also see Appendix C for Chronostratigraphic and facies information); and
generating a matrix from the plurality of signatures using dynamic time warping (Lallier page 500, col. 2, DTW (Dynamic Time Warping) represents the stratigraphic correlation between these two wells as a path in a 2D cost table D of size                         
                            n
                            ×
                            m
                        
                    );
Lallier is not relied upon to teach a non-transitory computer readable medium comprising computer readable program code;
a distance matrix;
generating a set of clusters using the distance matrix; and 
presenting the set of clusters with an image.
(Zhou page 829 If there are n discontinuities, an n-by-n matrix of Euclidean norm is created, where the element in the ith row and jth column represents the distance between individuals i and j induced by the Eq. (2).);
generating a set of clusters using the distance matrix (Zhou page 829 For the nearest neighbor (clustering) method (also called single linkage method), the similarity of the discontinuities is evaluated by distance-type measure. Next a matrix of Euclidean norms can be constructed; whose elements are inter-individual and inter-group distances. Performing the above merging procedures repeatedly forms new or larger clusters. The number of rows and columns of the matrix is reduced by one every time a merge is made. At the last stage, the two clusters are merged to form a single cluster containing all the individuals.); and 
presenting the set of clusters with an image (Zhou page 829, The following example (Fig. 2) summarizes the various stages at which merging are made; also see Figs. 15 and 16).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the instant application, to modify Lallier in view of Zhou to include a distance matrix, generate a set of clusters using the distance matrix, and present the set of clusters with an image, because distance is a type of stratigraphic correlation (Zhou page 828, section 2.1, (2)) that Lallier necessarily accounts for (Lallier page 500, col. 2, section 1, in this paper, we consider well data that correspond to sequence stratigraphic intervals identified from depositional facies. The proposed method (Section 2) generates several possible correlations of stratigraphic sequences according to sedimentological rules that account for the spacing between wells.), “in some situations the clustering analysis can give valuable insights by partitioning into subsets” and “multivariate clustering implemented in CYL is an effective and efficient method for characterizing rock discontinues” (Zhou page 837).
The combination of Lallier in view of Zhou (as stated above) does not explicitly teach a non-transitory computer readable medium comprising computer readable program code. However, one of (Zhou page 829, col. 1, The method makes use of both statistical analysis and three-dimensional visualization tools, in an integrated and automated package of computer algorithms.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Grant et al. (20140316706).
Wahrmund et al. (US 10139507 B2) discloses Seismic Stratigraphic Surface Classification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN T BRYANT whose telephone number is (571)272-4194.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/CHRISTIAN T BRYANT/Examiner, Art Unit 2863                                                                                                                                                                                                        05/24/2021

/ALESSANDRO V AMARI/Supervisory Patent Examiner, Art Unit 2863